DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 04/25/2021. Claims 1-14 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0064005 to Fuglsang et al. (Fuglsang) in view of US Patent Application Publication 2015/0122007 to Olesen (Olesen) and in view of US Patent Application Publication 2012/0171036 to Westergaard (Westergaard).
In Reference to Claim 1
Fuglsang discloses a wind turbine blade (Figs. 1 and 5b: 10 and 210) comprising 
a main blade portion (Fig. 4: central portion of blade) and a light detection and ranging (LIDAR) element (Fig. 5b: 280, 280’, see also paragraph [0012]), 
the main blade portion having a shell (Fig. 11a: such as having a hollow interior) defining an outer aerodynamic surface of the blade (Fig. 5b: outer surface of 210), and 
the LIDAR element being disposed within a volume bounded by the outer aerodynamic surface (such as within 210) and comprising a plurality of LIDAR systems (systems 280, 280’) configured 
the plurality of LIDAR systems operatively coupled to a controller (paragraph [0018]: such as a controller used to pitch the rotor blades), 
the plurality of LIDAR systems being disposed such that each LIDAR system is operable to transmit and detect light beams at a different angle to each other LIDAR system (as seen in Fig. 5b). 
Fuglsang does not explicitly teach “… wherein the shell comprises at least one aperture extending at least partly through a thickness of the shell … the controller being operable to selectively activate each of the plurality of LIDAR systems …”
Olesen is also related an optical wind detector (Fig. 1: 150, see also paragraph [0007]-[0009]) for a wind turbine blade (Fig. 1: 105), as the claimed invention, and teaches wherein a shell (Fig. 2: such as of shell 103) comprises at least one aperture extending at least partly through a thickness of the shell (paragraph [0040]: so as to host the optical wind detector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Fuglsang wherein the shell comprises at least one aperture extending at least partly through a thickness of the shell, as taught by Olesen, so as to mount the LIDAR system of Fuglsang to the blade (Olesen: paragraph [0040]).
	Westergaard is also related to a LIDAR system (abstract) for a wind turbine blade (Fig. 1: 108), as the claimed invention, and teaches a controller (paragraph [0026], [0045]: as processing information from the LIDAR system) being operable to selectively activate (paragraph [0035]: such as sequentially) each of a plurality of LIDAR beams (paragraph [0035]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Fuglsang wherein the controller is operable to selectively activate (as taught by Westergaard) each of the plurality of LIDAR systems, so as to more efficiently determine the velocity and direction of the wind approaching the rotor blade (Westergaard: paragraph [0034], [0035]).
In Reference to Claim 2

In Reference to Claim 3
Fuglsang as modified by Olesen and Westergaard discloses the blade of claim 1, wherein the at least one aperture (Olesen paragraph [0040]: as taught to mount the detector such as the LIDAR) contains an optically transparent material (Westergaard Fig. 5 and paragraph [0037]: 508, as further taught so as to emit light yet not disturb fluid flow over the airfoil of the rotor blade). It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide optical transparent material to the apertures, so as to emit light yet not disturb fluid flow over the airfoil of the rotor blade (Westergaard: paragraph [0037]).
In Reference to Claim 4
Fuglsang as modified by Olesen and Westergaard discloses the blade of claim 3, wherein the plurality of LIDAR systems (Fuglsang: 280, 280’) are disposed within a volume bounded by an inner surface of the shell (Fuglsang Fig. 5b: such as within 210) and are positioned to transmit and detect light beams (Fuglsang: paragraph [0014]) through the optically transparent material (Westergaard: Fig. 5 and paragraph [0037]: 508, as further taught).
In Reference to Claim 5
Fuglsang as modified by Olesen and Westergaard discloses the blade of claim 3, wherein the optically transparent material comprises a material through which the light beams transmitted by the LIDAR system pass without interference (Westergaard paragraph [0037]: as being transparent).
In Reference to Claim 6
Fuglsang as modified by Olesen and Westergaard discloses the blade of claim 3, wherein the at least one aperture (Olesen paragraph [0040]: as taught to mount the detector such as the LIDAR) comprises an aperture covering a portion of a leading edge region (Fuglsang Fig. 4: 18) of the main blade portion (Fuglsang: central portion of rotor blade), the leading edge region being adjacent the LIDAR system (Fuglsang Fig. 5b: 280, 280’).

In Reference to Claim 7
Fuglsang as modified by Olesen and Westergaard discloses the blade of claim 1, wherein the controller determines a pitch angle of the blade (Fuglsang paragraph [0003]), selects one or more appropriate LIDAR systems to perform a LIDAR measurement, and activates the selected LIDAR systems (Fuglsang paragraph [0003]: such as activating all LIDAR systems).
In Reference to Claim 8
Fuglsang as modified by Olesen and Westergaard discloses the blade of claim 1, wherein the or each LIDAR system (Fuglsang Fig. 5b: 280, 280’) is configured to transmit and detect light beams at a single angle (Fuglsang Fig. 5b).
In Reference to Claim 9
Fuglsang as modified by Olesen and Westergaard discloses the blade of claim 1, wherein the or each LIDAR system (Fuglsang Fig. 5b: 280, 280’) is a pulsed Doppler LIDAR system or a continuous-wave Doppler system (Fuglsang paragraph [0031]).
In Reference to Claim 10
Fuglsang as modified by Olesen and Westergaard discloses the blade of claim 1, wherein the or each LIDAR system (Fuglsang Fig. 5b: 280, 280’) is positioned at a leading edge region (Fuglsang Fig. 4: 18) of the main blade portion (Fuglsang: central portion of rotor blade).
In Reference to Claim 11
Fuglsang as modified by Olesen and Westergaard discloses the blade of claim 1, further comprising one or more additional LIDAR elements, wherein the LIDAR element and each additional LIDAR element is positioned at a different location between a root and a tip of the blade (Fuglsang Fig. 4: such as 80, 81 and 82).
In Reference to Claim 12
Fuglsang as modified by Olesen and Westergaard discloses a wind turbine (Fuglsang Fig. 1: 2) comprising a plurality of wind turbine blades (Fuglsang: 10), wherein at least one of the plurality of wind turbine blades is a wind turbine blade according to claim 1 (Fuglsang: Fig. 5b).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0064005 to Fuglsang et al. (Fuglsang) in view of US Patent Application Publication 2015/0122007 to Olesen (Olesen).
In Reference to Claim 13
Fuglsang discloses a wind turbine blade (Figs. 1 and 5b: 10 and 210), comprising: 
a main blade portion (Fig. 4: central portion of blade) having a shell (Fig. 11a: such as having a hollow interior) defining an outer aerodynamic surface of the blade (Fig. 5b: outer surface of 210); and 
a light detection and ranging (LIDAR) element (Fig. 5b: 280, 280’, see also paragraph [0012]) disposed within a volume bounded by the outer aerodynamic surface (such as within 210) and comprising a plurality of LIDAR systems (systems 280, 280’) configured to transmit light beams away from the blade and to detect reflected light beams incident upon the blade (paragraph [0014]), 
the plurality of LIDAR systems being disposed such that each LIDAR system is operable to transmit and detect light beams at a different angle to each other LIDAR system (as seen in Fig. 5b).
Fuglsang does not explicitly teach “… wherein the shell comprises at least one aperture extending at least partly through a thickness of the shell …”
Olesen is also related an optical wind detector (Fig. 1: 150, see also paragraph [0007]-[0009]) for a wind turbine blade (Fig. 1: 105), as the claimed invention, and teaches wherein a shell (Fig. 2: such as of shell 103) comprises at least one aperture extending at least partly through a thickness of the shell (paragraph [0040]: so as to host the optical wind detector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Fuglsang wherein the shell comprises at least one aperture extending at least partly through a thickness of the shell, as taught by Olesen, so as to mount the LIDAR system of Fuglsang to the blade (Olesen: paragraph [0040]).
In Reference to Claim 14
Fuglsang discloses a wind turbine (Fig. 1: 2), comprising: 
a tower (4); 
a nacelle (6) disposed on the tower; and 
a rotor (8, 10) extending from the nacelle and having a plurality of blades (10) disposed at a distal end thereof (of the nacelle), 
wherein at least one of the blades of the plurality of wind turbine blades (Fig. 5b: 210), comprises: 
a main blade portion (Fig. 4: central portion of blade) having a shell (Fig. 11a: such as having a hollow interior) defining an outer aerodynamic surface of the blade (Fig. 5b: outer surface of 210); and 
a light detection and ranging (LIDAR) element (Fig. 5b: 280, 280’, see also paragraph [0012]) disposed within a volume bounded by the outer aerodynamic surface (such as within 210)  and comprising a plurality of LIDAR systems (systems 280, 280’) configured to transmit light beams away from the blade and to detect reflected light beams incident upon the blade (paragraph [0014]), 
the plurality of LIDAR systems being disposed such that each LIDAR system is operable to transmit and detect light beams at a different angle to each other LIDAR system (as seen in Fig. 5b).
Fuglsang does not explicitly teach “… wherein the shell comprises at least one aperture extending at least partly through a thickness of the shell …”
Olesen is also related an optical wind detector (Fig. 1: 150, see also paragraph [0007]-[0009]) for a wind turbine blade (Fig. 1: 105), as the claimed invention, and teaches wherein a shell (Fig. 2: such as of shell 103) comprises at least one aperture extending at least partly through a thickness of the shell (paragraph [0040]: so as to host the optical wind detector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Fuglsang wherein the shell comprises at least one aperture extending at least partly through a thickness of the shell, as taught by Olesen, so as to mount the LIDAR system of Fuglsang to the blade (Olesen: paragraph [0040]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show LIDAR or optical wind detectors disposed on wind turbine and particularly on wind turbine rotor or blades, sensors disposed through shells of a wind turbine blade and internal support structures of wind turbine blades.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                           
/David E Sosnowski/SPE, Art Unit 3745